Opinion by
Mr. Chief Justice Eakin.
1, 2. The rule is that every party to a litigation who is interested in sustaining the judgment or decree appealed *357from is an adverse party, and must be served with notice: Moody v. Miller, 24 Or. 179 (33 Pac. 402). A party to a judgment must be one who was made a party at the commencement of the case, or brought in thereafter by order of the court, or became a party in some manner recognized by law: Medynski v. Theiss, 36 Or. 397, 399 (59 Pac. 871); Inman v. Sprague, 30 Or. 321 (47 Pac. 826). At least Hafer, plaintiff in the case, who appeared and protested against the allowance of the claim of Davis, is an adverse party. He is directly interested in sustaining the appeal, and therefore must be served with notice thereof. Whether the other stockholders' who appeared at the hearing of this proceeding are parties, within the decisions last above cited, need not now be decided. The only person served was the receiver, who is not a party to the suit nor interested in the subject of the litigation, other than as an officer of the court, and interested in protecting the creditors and stockholders. Therefore the notice was not served on any adverse party.
The motion to dismiss is allowed. Dismissed.